EXHIBIT 10.1
 


FFE TRANSPORTATION SERVICES, INC.
MANAGEMENT PHANTOM STOCK PLAN


This Phantom Stock Plan (hereafter the “Plan”), entered into as of May 13, 1992
(the “Effective Date”), by FFE Transportation Services, Inc., a Delaware
corporation (“FFE”) which is a wholly owned subsidiary of FFE, Inc.
(“Industries”), a public Texas corporation, for the benefit of certain managers
covered by the FFE Transportation Services, Inc., Executive and Management Bonus
Program (the “Program”).


RECITALS


FFE has established the Program for the benefit of specified managers of FFE. In
order to enhance the benefits to the managers under the Program, allow the
managers to share in the growth of FFE through the appreciation in the value of
the common stock of Industries, and to provide the managers with greater
incentive to promote the growth of Industries shareholder value, FFE desires to
establish a Management Phantom Stock Plan (the “Plan”) which will allow the
managers to elect to acquire hypothetical (“Phantom”) shares in FFE.


AGREEMENTS


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Plan, FFE hereby agrees as follows:


1.
Definitions. For the purposes of this Plan, the following terms shall have the
meanings as set forth below:



 
(a) The term “Phantom Shares” shall mean the Phantom Shares at any time acquired
by FFE for the benefit of the Participants, as the number thereof may be
adjusted from time to time and held by FFE for the Participants pursuant to the
terms of this Plan.
 
 
(b) The term “Participant” shall mean each manager designated on Exhibit A
attached hereto and made a part hereof who is designated as eligible to receive
benefits under the Program and this Plan.
 
 
(c) The term “Phantom Share Value” shall mean the value assigned to a Phantom
Share as provided in this Plan.
 
 
(d) The term “Phantom Share” shall mean a fictitious share of the Stock which
will carry with it certain rights and benefits as described more particularly
herein but which will not entitle the holder thereof either to equity rights in
FFE, Inc. or Industries or to any type of voting rights in FFE, Inc. or
Industries.
 
 
(e) The term “Allocated Phantom Shares” shall mean all Phantom Shares acquired
by FFE pursuant to the terms of this Plan and held and allocated by FFE for the
benefit of the Participants as herein provided.
 
 
(f) The term “Participant’s Allocated Phantom Shares” shall mean the allocated
Phantom Shares allocated by FFE to a specific Participant’s account as provided
in the Plan.
 
 
(g) The term “Stockholder” shall mean the party or parties who own Stock on the
date of this Agreement.
 
 
(h) The term “Stock” shall mean all of the issued and outstanding shares of
common stock of Industries and shall not include any Phantom Shares.
 
 
(i) The term “Triggering Event” shall mean any of the events provided for in
Section 6, the occurrence of which shall give rise to an obligation or right of
FFE to such Participant of the Phantom Share Value of Participant’s Allocated
Phantom Shares.
 
 
(j) The term “Disability” shall mean any condition which causes the Participant
to fail to devote his full time and reasonable best efforts to the performance
of his duties and responsibilities for a period of in excess of ninety (90)
consecutive days.
 
 
(k) The term “Employee’s Relative Percentage” shall mean at any point in time
the fraction, expressed as a percentage, in which the numerator is the number of
the Employee’s allocated Phantom Shares at such time and the denominator is the
sum of the total number of shares of issued and outstanding Stock at such point
in time plus the total number of allocated Phantom Shares at such point in time.
 
 
(l) The term “Election Period” shall mean the period of December 1 to December
15 inclusive for each year.
 
 
2. Purchase of Phantom Shares
 
 
(a) Pursuant to the terms of the Program, each Participant in this Plan shall be
entitled to an incentive bonus calculated pursuant to the formula shown on
Exhibit B attached to this Plan Agreement. On or before December 15 of each
calendar year, each Participant may elect to defer up to 50% of their incentive
bonus for that year, which deferred amount shall be applied to the acquisition
of Phantom Shares. FFE shall acquire and hold, for the benefit of each
Participant, the Phantom Shares acquired for the benefit of that Participant
with the deferred amount. The number Phantom Shares to be acquired for any
Participant shall be equal to the amount of the Participant’s deferral amount
divided by the applicable Phantom Share Value.
 
 
(b) For the purpose of Section 2(a) above, the applicable Phantom Share Value
shall mean the price of a share of Stock as quoted on the American Stock
Exchange as of the last business day of that calendar year for which the
Participant’s deferral election was effective.
 
 
(c) Each Phantom Share acquired for the benefit of a Participant shall be
allocated to individual Participant accounts and held and maintained by FFE as
an Allocated Phantom Share for the benefit of the Participant.
 
 
3. Adjustment to Number of Phantom Shares
 
 
(a) For the purpose of this Agreement, the number of the Participant’s Allocated
Phantom Shares shall be the number of Phantom Shares acquired for the benefit of
a Participant and held and maintained by FFE for such Participant as provided in
Section 2 above, as said number may be adjusted from time to time in accordance
with the provisions of this Section 3.
 
 
(b) In case Industries shall (i) declare a dividend or make a distribution on
the outstanding shares of Stock in additional shares of Stock, (ii) subdivide or
reclassify the outstanding shares of Stock into a greater number of shares of
Stock, or (iii) combine or reclassify the outstanding shares of Stock into a
lesser number of shares of Stock, the number of Participant’s Allocated Phantom
Shares shall be adjusted immediately after the record date for such dividend or
distribution of the effective date of such subdivision, combination or
reclassification, so that such number is increased or decreased by multiplying
such number as it existed immediately before such record date or effective date
by a fraction, the numerator of which shall be the number of shares of Stock
outstanding immediately after such dividend, distribution, subdivision,
combination or reclassification, and the denominator of which shall be the
number of shares of Stock outstanding immediately before such dividend,
distribution, subdivision, combination or reclassification. In the event of such
an adjustment, FFE shall deliver to the Trustee notification of such adjustment.
 
 
(c) In case Industries shall issue rights or warrants to all holders of Stock
entitling them to subscribe for or purchase shares of Stock at a price per share
less than the Phantom Share Value of a Phantom Share, the number of the
Participant’s Allocated Phantom Shares shall be increased by an amount equal to
Participant’s Relative Percentage of total number of Bonus Shares (hereafter
defined) acquired upon exercise of such rights or warrants. For the purposes
hereof, Bonus Shares shall; mean the total number of shares of Stock purchased
upon exercise of such rights or warrants less the number of shares of Stock
which could have been purchased for the amount expended in exercise of such
rights or warrants if such shares of Stock were purchased at a price per share
equal to the Phantom Share Value of a Phantom Share.
 
 
(d) In case Industries shall sell or issue shares of Stock, other types of
equity securities, or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for other purchase shares of Stock
or other types of equity securities, in any transaction other than those
described above in this Section 3, the Participant shall not have any right by
virtue of the Phantom Shares allocated to the Participant’s separate Plan
account to purchase or acquire any such shares of Stock or other types of equity
securities, or any such rights, options, warrants, or convertible or
exchangeable securities containing the right to subscribe for, or purchase
shares of Stock or other types of equity securities, and such sale or issuance
shall not result in any adjustment in the number of Phantom Shares allocated to
the Participant’s separate Plan account, notwithstanding that as a result of
such sale or issuance Participant’s Relative Percentage may then or thereafter
be reduced.
 
 
4. Other Dividends. In case Industries shall fix a record date for the making of
a distribution to all holders of shares of Stock (i) of shares of any class of
stock in Industries other than Stock (ii) of evidences of Industries
indebtedness (iii) of assets (including cash dividends or distributions but
excluding dividends or distributions referred to elsewhere in this Section 4 or
Section 3 above) or (iv) of rights or warrants to acquire securities of
Industries (excluding those rights or warrants referred to in Section 3 above)
then, in each such case, each Participant shall be entitled to receive that
number of shares of stock, evidences of indebtedness or rights or warrants, or
that amount of assets, that is equal to the Participant’s Relative Percentage of
the total number or amount distributed to all holders of Stock which shall then
be allocated to the Participant’s separate Plan account.
 
 
5. Reorganization. In the case of any capital reorganization of Industries,
other than pursuant to a transaction provided for in Sections 3 or 4 above, or
the consolidation or merger of Industries with or into another corporation
(other than a consolidation or merger in which Industries is the continuing
corporation and which does not result in any reclassification of outstanding
shares of Stock or the conversion of such outstanding shares of Stock into
shares of other stock or other securities or property), or the sale of the
property of Industries as an entirety or substantially as an entirety
(collectively such transactions being hereafter referred to as a
“Reorganization”), the Participant’s Allocated Phantom Shares shall convert into
that number or amount of shares of the stock or other securities or cash or
property which a holder of the Participant’s Relative Percentage of the Stock
immediately prior to the consummation of the Reorganization would be entitled to
receive upon consummation of such Reorganization. Upon such conversion , the
Participant shall only have the rights with respect to such shares of stock or
other securities or cash or property as do the other owners of holders thereof,
and shall have no further rights, and FFE shall have no further duties or
obligations, under this Agreement. FFE shall, upon or prior to the consummation
of any such Reorganization of the successor corporation, or if Industries shall
be the surviving corporation in any such Reorganization and is not the issuer of
shares of stock or other securities or cash or property to be delivered to
holders of shares of Stock outstanding at the consummation thereof, then such
issuer, shall assume by written instrument the obligation to deliver to such
shares of stock, securities, cash or other property as the Trustee shall be
entitled to in accordance with the foregoing provisions.
 
 
6. Triggering Events. Upon the occurrence of any of the following events
(“Triggering Events”) FFE shall have an obligation, at the election of the
Participant, to terminate all rights of Participant under this Agreement by
paying to the Participant the Phantom Share Value of Participant’s Allocated
Phantom Shares with such amount to be allocated to the Participant’s separate
Plan account:
 
 
(a) The termination of the Participant’s employment.
 
 
(b) The death of Participant becoming subject to a Disability.
 
 
(c) The participant’s written election, during an Election Period for a year to
cash out any number or all of the Phantom Shares allocated to the Participant,
excluding any Phantom Shares to be allocated for that year.
 
 
(d) Change in Control (as defined in Treasury regulations promulgated under
Internal Revenue Code Section 280G) with respect to Industries.
 
 
However, with respect to an allocation of Phantom Shares, in no event can an
Optional or Mandatory Triggering Event occur, earlier than the year following
the year for which the allocation was made.
 
 
7. Payment of Phantom Share Value.
 
 
(a) In the event of the occurrence of a Triggering Event as described in
Subsection 6(a), 6(c), or 6(d) above (an “Optional Triggering Event”), if
Participant’s rights under this Agreement have not already been terminated, then
FFE shall, unless the Participant elects in writing 30 days of the Optional
Triggering Event, pay to the Participant, within thirty (30) days of the close
of the calendar year in which the Optional Triggering Event occurs, the Phantom
Share Value of the Participant’s Allocated Phantom Shares.  In the event of the
occurrence of a Triggering Event described in Subsection 6(b) above (a
“Mandatory Triggering Event”), if Participant’s rights under this Agreement have
not been already terminated, then FFE shall have the obligation within thirty
(30) days of the close of the calendar year in which the Mandatory Triggering
Event occurs, to terminate all rights or Participant under this Agreement by
paying to the Participant the Phantom Share Value Participant’s Allocated
Phantom Shares.  In any event, such payment shall be made in a single lump sum. 
For the purposes of this Subsection 7(a), the Phantom Share Value shall mean the
price of a share of Stock as quoted on the American Stock Exchange as of the
last business day of the calendar year in which the Optional Triggering Event
occurs.
 
 
(b) FFE may, but is not required to, obtain and maintain a policy of disability
buyout insurance with respect to Participant which insurance shall provide for
benefits in such amounts as FFE may determine.  The proceeds of such policy
shall be applied in discharge of FFE’s obligation to pay the Phantom Share Value
of Participant’s Phantom Shares, in the event that the Participant becomes
subject to Disability.  FFE may, but is not required to also obtain and maintain
while this Agreement remains in effect, a term policy of life insurance on the
life of Participant which shall provide for benefits in such amounts as FFE may
determine.  The proceeds of such policy shall first be applied in discharge of
FFE’s obligation to pay the Phantom Share Value of Participant’s Phantom Shares
in the event of the death of Participant and thereafter, to the extent of any
excess proceeds, may be retained by FFE.  In the event that the proceeds of such
policy if any are less than the Phantom Share Value of Participant’s Phantom
shares, or the Minimum Amount if appropriate as provided above, the shortfall
shall be paid by FFE.  In circumstances where proceeds are payable under either
such policy, the payment of the amount that FFE is to pay may be delayed pending
FFE’s receipt of such proceeds.  Notwithstanding the foregoing, the obtaining of
any such insurance policies shall be subject to the determination by insurance
companies licensed by the laws of the State of Texas that participant is
insurable at standard rates and Participant satisfying all conditions required
to be satisfied by any insurer, including but not limited to a pre-insurance
physical, prior to the issuance of any such policy.
 
 
(c) In the event that Industries consummates a Reorganization within six (6)
months after the date that the participant elects to be paid or FFE becomes
obligated (other than due to the death of Participant or Participant becoming
subject to a Disability) to pay the Phantom Share Value of Participant’s Phantom
Shares, and as a result of such Reorganization the holders of all of the Stock
receive cash for such Stock, and if the amount of cash which a holder of
Participant’s Relative Percentage of the Stock immediately prior to the
consummation of such Reorganization would receive exceeds the amount which FFE
is obligated to pay to Participant, then such amount shall be increased by the
amount of such excess and such increase shall be paid by increasing the
principal amount of FFE’s promissory note executed and delivered to Participant
by the amount of such increase and by increasing each principal installment
thereafter due on such note by an amount equal to the total of such increase
divided by the number of such installments still due on such note.
 
 
8. Board Discretion.  In the event that FFE has cash, which if the Board of
Directors of FFE determined to do so would be available for payment of dividends
to shareholders of FFE, notwithstanding the source of such cash, it shall be at
the sole discretion of the Board whether to apply such cash in payment of
dividends or for some other purpose.  Without limiting the broad discretionary
rights of the Board provided in the preceding sentence, subject to other
obligations imposed on the Board by law or contract, the Board shall always be
entitled to apply FFE’s cash in payment of obligations of FFE to third parties
or to shareholders, and any payment by FFE of cash to shareholders in discharge
of now existing or hereafter arising obligations of FFE shall not be deemed to
be a dividend or other distribution to such shareholder giving rise to a right
of Participant to receive a dividend or distribution hereunder.
 
 
9. Non Transferability.  Except as expressly provided herein, the Phantom Shares
and/or any rights and benefits granted in this Agreement may not be transferred,
assigned, pledged or hypothecated in any manner, by operation of law or
otherwise, other than by will or by the laws of descent or distribution, and
shall not be subject to execution, attachment or similar process.  Subject to
such limitation, this Agreement shall insure to the benefit of and be binding
upon the successors and assigns of the parties hereto, expressly provided,
however, that the ability of Participant to assign its rights pursuant to this
Agreement shall be limited pursuant to the terms hereof.
 
 
10. No Fiduciary Relationship.  The Boards of Directors and the Officers of FFE,
Inc. and Industries shall have no duty to manage or operate in order to maximize
the benefits granted to Participant hereunder, but rather shall have full
discretionary power to make all management and operational decisions based on
their determination of their respective best interest.  This Agreement shall not
be construed to create a fiduciary relationship between such Boards or the
Officers of FFE, Inc. and Industries and the Participant.
 
 
11. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
 
 
12. Entire Agreement.  This Agreement embodies and constitutes the entire
understanding between the parties with respect to the subject matter hereof and
all prior or contemporaneous agreements, understandings, representations and
statements (oral or written) are merged into this Agreement.  Neither this
Agreement nor any provision herein may be waived, modified, amended, discharged
or terminated except by an instrument in writing signed by the party against
whom the enforcement of such waiver, modification, amendment, discharge of
termination is sought, and then only to the extent set forth in such instrument.
 
 
13. No Employment Guarantee.  Nothing in the Plan or the Trust shall be
construed as an employment contract or guarantee of continued employment with
the Employer.  The rights of any Participant shall only be those as are
expressly set forth in this Plan.
 
 
14. Captions.  The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope of intent of
this Agreement or any of the provisions hereof.
 
 
15. Counterpart Execution.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute but one and the same instrument.
 
 
16. Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provisions shall be
fully severable and shall not invalidate the remaining provisions of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be effected by the illegal, invalid or
unenforceable provision or by its severance from this agreement.
 
 
17. Taxes.  FFE shall be entitled to deduct from amounts payable or items
distributable hereunder any sums required by federal, state, or local tax law to
be withheld with respect to such payments or distributions.  FFE will advise
Participant and of the existence of such tax and of the amount that FFE is
required to withhold.  Prior to any distribution of non-cash items FFE will
advise Participant and if any withholding is required out of such distribution
and if required of FFE’s calculation and method of calculation of the amount to
be withheld.
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first set forth above.
 

FFE TRANSPORTATION SERVICES, INC.
                                                       
By:
/s/ Stoney M. Stubbs, Jr.
Name:
Stoney M. Stubbs, Jr.
Title:
Chairman of the Board

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ELIGIBLE MANAGERS
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
INCENTIVE BONUS CALCULATION

Operating
Ratio
 
Group B
VP's
 
Group B
VP's
     
1989
 
Prop.
1990
 
1989
 
Prop.
1990
 
100.0+
   
-11
%
 
-11
%
 
-9
%
 
-9
%
99.9-96.1
   
0
   
0
   
0
   
0
 
96.0
   
11
   
7
   
9
   
6
 
95.5
   
13
   
11
   
10
   
7
 
95.0
   
14
   
13
   
11
   
9
 
94.5
   
15
   
15
   
12
   
11
 
94.0
   
16
   
17
   
13
   
13
 
93.5
   
17
   
19
   
14
   
15
 
93.0
   
18
   
20
   
15
   
16
 
92.5
   
19
   
21
   
16
   
17
 
92.0
   
20
   
23
   
17
   
18
 
91.5
   
20
   
25
   
18
   
20
 

 
 